DETAILED ACTION
Drawings
The drawings were received on 12/7/20.  These drawings are unacceptable.  The new drawings attempt to distinguish the seal rings (changing one from SR2 to SR21) in a manner not presented in the original drawings.

Specification
The amendment filed 12/7/20 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: Applicant has added the term ‘partial spaces’ and distinguished a seal ring from a previous group of seal rings, which was not provided in the original disclosure.  While Applicant has previously defined different chambers in the device, the term ‘partial space’ could cover a different area/structure.  Applicant also adds an example to further define a feature (amount of change of the distance is an example of an amount of change of the lower chamber) that was not provided in the original disclosure.  Examiner notes that ‘C7’ has been added to the Specification, but does not appear in the Drawings.
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8, 10-12 and 15 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 provides for ‘partial spaces’; however, that term (which has been added to the Specification as noted above) was not previously provided in the original disclosure.  Accordingly a measurement of the amount of change of ‘one of the partial spaces’ is also not supported by the original disclosure.
▪ Claims 2-8, 10-12 and 15 are also rejected based on dependence from claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill 

Claims 1-10, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Morath (DE 102009055763 – Translation provided by Applicant) in view of Shirai (US 2015/0137478).
Morath discloses: 
A telescopic apparatus comprising: a first tube (3); a second tube configured to be telescopically received in the first tube (2); and a non-contact detector (20/21) provided inside at least one of the first tube and the second tube configured to detect a position of the second tube relative to the first tube (¶ 0001, 0022);
wherein the non-contact detector includes a transmitter to transmit a detecting signal, and a receiver to receive the detecting signal (20/21 – each communication unit acts as a transmitter and receiver for the respective signals; see ¶ 0005);
wherein the non-contact detector is configured to detect the position based on a time required for transmission of the detecting signal between the transmitter and the receiver (¶ 0005 provides for determination of distance based on signal transit time);
wherein the detecting signal includes one of a laser and an ultrasonic wave (¶ 0022 provides for use of a laser);
wherein the transmitter is configured to transmit the detecting signal to the receiver along a first direction to detect the position of the second tube relative to the first tube (along 30);
wherein the first direction is parallel to a telescopic movement direction of the second tube relative to the first tube (see Fig. 1);

wherein the second direction is opposite to the first direction (see Figs. 1, 2; see also ¶ 0045).
Morath does not directly disclose a seal or a suspension apparatus.
Shirai teaches a bicycle with telescoping members (24/26, 28/30) which are provided on a suspension apparatus (Fig. 2; 34, 36).  The telescoping members are separated by a seal (48) which partitions the internal space into partial spaces (spaces above and below seal 48 are reasonably interpreted to be partial spaces).  
Shirai also teaches an actuator (62) provided on the second tube.
▪ Regarding claim 13, seal (48) provides support and is disposed in the second tube.
Based on the teaching of Shirai, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention to modify Morath as taught by Shirai in order to provide the sensing means on an alternative telescoping structure in which the measured distance affects the performance of the device.

Claims 11 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Morath in view of Shirai as applied to claim 1 above, and further in view of as  Tsuchizawa (US 9,840,305).
Morath and Shirai disclose as discussed above, but do not directly disclose a height adjustable seat  post or controller configured to control another bicycle component.
Tsuchizawa teaches:

a non-contact detector (52 – optical distance sensor) configured to detect a position of the second tube relative to the first tube; and
an actuator (32) provided in the first tube to telescopically position the second tube relative to the first tube (Fig. 1; see also col. 8, ln. 10-15).
▪ Regarding claim 15: Tsuchizawa also teaches a controller (62) configured to receive detected position by in order to control at least one bicycle component other than the telescopic apparatus (col. 15, ln. 55-59 provide that the seat height position is part of the seat information; col. 16, ln. 36-46 provides for controlling the assist actuator 30 based on the seat information).
Based on the teaching of Tsuchizawa, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention to provide an adjustable seat post and control feature in the modified Morath device in order to provide the sensing means on an alternative telescoping structure in which the measured distance affects the performance of the device.

Allowable Subject Matter
Claim 9 is allowed.  Applicant has placed the allowable claim in independent form.

Response to Arguments
Applicant's arguments filed 12/7/2020 have been fully considered: 
Examiner notes that the amendments were sufficient to overcome the provisional double patenting rejections; however, the amendments to claim 1 and Fig. 3 present new matter, as provided above.
Claim 9 has been allowed.
Regarding independent claim 1, the arguments are not persuasive. Claim 1 has been rejected for presenting new matter.  Additionally, a partial space can be reasonably interpreted as any arbitrary space within the telescoping tubes; therefore, incorporation of a seal, as taught by Shirai would meet the claimed limitation.  Accordingly, the amendment is not sufficient to bring the claims in condition for allowance.  
Applicant’s arguments with respect to claim 13 have been made with respect to the claim as amended and have been addressed in the rejection above.  The combination of Morath, Shirai and Tsuchizawa address the deficiencies of the single Tsuchizawa reference.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. As per attached form 892.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Maurice Williams whose telephone number is (571)272-4263.  The examiner can normally be reached on Mon.-Fri. 9-5:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on 571-270-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 


/MAURICE L WILLIAMS/Examiner, Art Unit 3611                                                                                                                                                                                                        




MLW
March 12, 2021

/MINNAH L SEOH/Supervisory Patent Examiner, Art Unit 3611